On February 2, 1928, the plaintiff filed its complaint herein to foreclose an alleged lien of its own and eight other alleged liens alleged to have been assigned to plaintiff, namely, one alleged lien in favor of each of the following lien claimants: Drake Lumber Company, Sixth Street Lumber Company, Sam Bayless, F.R. Olds, Chas. E. Bafford and Chas. E. Bafford  Son, and two alleged liens in favor of Thomas Philipson.
Originally, this suit was instituted against Day  Company, a corporation, B.A. Kliks, J.M. Gray, Carl Johnson, Edmon Rich and Laton Stephens. Defendants Day  Company and B.A. Kliks each filed a demurrer to plaintiff's complaint. These demurrers were overruled.
On April 9, 1929, defendants Edmon Rich and Laton Stephens were stricken as parties defendant, and Dorothy *Page 608 
L. Kliks, Fred J. Reif, and Vernon Lindsey, H.E. Christy and Verner Christy, under the name of Lindsey  Christy, a copartnership, John Ruffing, May Telford and C.A. Pauley were made parties defendant.
Defendant J.M. Gray, by his answer, seeks to foreclose an alleged lien for labor and material.
Defendant Fred J. Reif asserts a lien because of an attachment, and also because of the filing in Klamath county of a transcript of the judgment rendered in the case wherein the writ of attachment was issued.
An order of default was taken against defendant Carl Johnson. Defendant C.A. Pauley made no appearance. On May 23, 1929, an order was made striking defendant Mary Telford as an unnecessary party.
On September 24, 1929, an order of default was entered of record against defendant C.A. Pauley and Carl Johnson, and the nonsuit theretofore entered as to defendants Mary Telford, Laton Stephens and Edmon Rich was confirmed.
In the final decree the claim of defendants Lindsey  Christy, a copartnership, was disallowed and their complaint dismissed. No appeal has been taken by defendants Lindsey  Christy.
Defendant John Ruffing filed no written appearance, but on September 25, 1929, a written stipulation between defendants Ruffing and Dorothy L. Kliks, was filed to the effect that defendant Ruffing is not in default and shall be bound in this litigation only to the extent of the ultimate amounts found due and owing the various claimants who are prior in time and right to his judgment lien, and that said stipulation is entered into without knowledge on the part of said Ruffing of any trust agreement of whatsoever nature *Page 609 
by which said defendant Dorothy L. Kliks owns and holds title to the lands covered by his the said Ruffing's judgment.
Defendant B.A. Kliks seeks to foreclose a mortgage for $10,000 upon the property involved, which mortgage was executed and recorded on September 1, 1928. This defendant denied the validity of all other liens asserted herein except such as are subsequent and subordinate to his alleged mortgage, and alleges that waivers of lien were given by the Sixth Street Lumber Company and J.M. Gray.
Defendants Day  Company claim that waivers of lien were given as alleged by defendant B.A. Kliks.
From a decree entered and from an order upon objections to costs and disbursements, defendants Day  Company, Dorothy L. Kliks, John Ruffing, Fred J. Reif and B.A. Kliks appeal.
Among other things, it is urged by demurrer and oft-repeated objections on the part of defendants Day  Company, B.A. Kliks and Dorothy L. Kliks as to each cause of suit, that the complaint of plaintiff does not state facts sufficient to constitute a cause of suit against said defendants. We are confronted, therefore, with the necessity of determining the sufficiency of these alleged causes of suit. For the purposes of such determination, we must apply the requisites prescribed by statute. The statute prescribes that there must be a notice of delivery to the owner or reputed owner by mail, not later than five days after the first delivery to any contractor or agent of materials for which a lien is to be claimed: § 51-101, Oregon Code 1930. *Page 610 
This statutory provision has no application when the material is furnished directly to the owner: Beach v. Cooper, 125 Or. 256
(266 P. 633). The giving of such notice is not alleged in the complaint, and the court failed to pass upon plaintiff's application to amend by inserting it; but it is alleged:
"That during all of the times hereinafter mentioned Day 
Company were and now are the owners of the north half of the northwest quarter, and the southeast quarter of the northwest quarter of section fourteen (14), township thirty-nine (39), south range 9, E.W.M., in Klamath county, Oregon, and the said Day  Company have been during all the times hereinafter mentioned and now are constructing a series of dwelling houses upon said real property through their agent, B.A. Olds."
It is also alleged as to the Drake Lumber Company's claim and the Sixth Street Lumber Company's claim that materials were furnished and delivered to said defendants at the special instance and request of Day  Company, and, as to the Philipson claims, that the materials were furnished to the said Day 
Company; therefore, it was not incumbent upon plaintiff to allege that, within five days after the final delivery, notice thereof was given to said Day  Company.
The statute further prescribes that in case of an original contractor notice of claim of lien must be recorded within 60 days after the completion of the contract, and, with respect to all others who furnish material or labor, such notice of claim of lien must be filed for record within 30 days after the completion of the alteration or repair or after the lien claimant has ceased to labor or furnish materials. It is therefore necessary in the case of an original contractor that the *Page 611 
complaint should disclose, by appropriate allegation, either that the contract had been completed within the 60 days mentioned or such state of facts as to excuse the completion thereof: Bernardv. Hassan, 60 Or. 62 (118 P. 201). And in case of any other person furnishing material or performing labor, the complaint should disclose, by appropriate averment, that the alteration or repair was completed, or that the lien claimant ceased to labor or furnish materials within 30 days from the time of the filing of said notice of lien: § 51-105, Oregon Code 1930. Neither of these allegations appear in the complaint.
The nearest approach to an allegation, that the lien claimant ceased to labor or furnish materials at any definite date, is the allegation that between certain dates, which are named, the work was done or the material furnished.
To illustrate why such an allegation is not sufficiently definite, we will refer to the Drake Lumber Company's cause of suit. In respect to that cause of suit, the complaint alleges that the materials were furnished between July 24 and November 14, 1928. The notice of lien states that claimant ceased to furnish materials on the 4th day of November, 1928. Both of these statements may be absolutely true, but, if the statement in the lien notice in that respect is correct, claimant would not have a valid lien, unless he was an original contractors, because the notice of lien was not filed until December 7, 1928, which is more than 30 days from November 4, 1928. If claimant is an original contractor, it is necessary to allege the completion of the contract within the 60-day period allowed for filing such notice of lien, or such a state of facts as to excuse performance: Bernard v. Hassan, supra. *Page 612 
In the notice of lien of the first stated claim of Thomas Philipson, it is set forth that claimant ceased to labor and furnish materials under said contract on the 11th day of November, 1928. This is not an allegation of complete performance. In the notice of lien last stated in the complaint, Philipson sets forth that he completed the terms of said contract on or about the 30th day of July, 1928. This, taken with the further statement in the notice of lien, "that 60 days have not elapsed since the date when claimant ceased to labor thereon," bearing in mind that a copy of such notice of lien is attached to the complaint, discloses that this cause of suit is not vulnerable to the contention that the completion of the contract and the date thereof are not stated in the complaint. An exhibit to a pleading can not serve the purpose of supplying necessary and material averments: Malheur County v. Carter, 52 Or. 616,621 (98 P. 489). The excerpts just quoted from the above mentioned exhibit determine the effect thereof and are controlling: Somers v. Hanson, 78 Or. 429 (153 P. 43); Stronget al. v. Moore et al., 118 Or. 649, 655 (245 P. 505), and cases there cited.
As to plaintiff's claim of lien, the description of the property is fatally defective. That part of plaintiff's notice of lien, describing the property, reads as follows:
"Know All Men by These Presents That Lorenz Co., a corporation, hereinafter called `the claimant,' claims a lien upon the following described property, to wit:
"All the north half of the northwest quarter (N 1/2 of NW 1/4) of section fourteen (14), township thirty-nine (39) range nine (9) E.W.M., and all buildings and dwelling houses constructed thereon and situated on the above described premises." *Page 613 
It will be noted that in this description neither the county nor the state is mentioned. It will also be noted that the description does not disclose whether the township is north or south from the base line, and that there is no description whatsoever of any building or buildings. These defects are not supplied in any other part of the notice of lien filed by plaintiff.
The statute also prescribes that notice of claim of lien must be verified. This provision of the statute was not observed by lien claimant F.R. Olds, and, hence, his claim of lien is fatally defective.
For the reasons stated the court erred in overruling the demurrer to plaintiff's complaint. Defendant B.A. Kliks urges that the defendants are not named in the complaint. This defect was cured by allegations in the answer.
With respect to the lien claim of Chas. E. Bafford, the testimony is too indefinite, vague and uncertain to render his claim of lien admissible in evidence. In the case of the lien claim of Chas. E. Bafford  Son, the testimony is at variance with the allegations of the notice of lien in that the notice of lien described the labor alleged to have been performed as digging ditches, whereas the testimony disclosed alleged carpenter work. This is such a material variance as to render the notice of lien inadmissible in evidence.
The claim of J.M. Gray is based upon two items:
  "For contract price for labor and materials in plumbing four houses,                    $850.00
  "For extra work and materials in plumbing four houses,                                $24.00"
The answer and cross-complaint of this defendant does not allege that he, the said Gray, was registered *Page 614 
in accordance with the provisions of sections 59-1902 and 59-1903, Oregon Code 1930 (1925 Session Laws, ch. 272, p. 486).
Section 59-1905, Oregon Code 1930, provides that:
"No person, firm or corporation carrying on, conducting or transacting business as aforesaid shall, after this act takes effect, be entitled to maintain any suit or action in any of the courts of this state without alleging and proving that such person or persons have been duly registered at the time of performing such work," etc.
No demurrer was interposed to this answer, and, applying the rule announced in cases wherein the filing of a certificate of assumed name is in question, it may be said that this objection was waived: Beamish v. Noon, 76 Or. 415 (149 P. 522);Schucking v. Young, 78 Or. 483 (153 P. 803); Benson v.Johnson, 85 Or. 677 (165 P. 1001, 167 P. 1014); Columbia RiverDoor Co. v. Todd, 90 Or. 147 (175 P. 443, 860); Uhlmann v. KinDaw, 97 Or. 681 (193 P. 435).
Defendant Reif asserts an attachment and judgment lien admittedly subordinate and subsequent to all other liens urged in this suit. In his cross-complaint defendant Reif does not allege facts disclosing that the judgment lien of the defendant Ruffing was subsequent and subordinate to the lien of Reif. Defendant Ruffing made default and nowhere in the record does it affirmatively appear how much is involved in Ruffing's lien nor when it attached to the property.
In this state of the record Ruffing's lien should be held to be subsequent and subordinate to the valid liens of all the parties defendant herein except that of defendant Reif; and the decree should have affirmatively declared that the recognition of Reif's lien, as a valid *Page 615 
and subsisting lien upon the property involved herein, is without prejudice to the right of defendant Ruffing to enforce his lien in any manner authorized by law: Oregon Lumber  Fuel Co. v.Hall, 76 Or. 138 (148 P. 61). Moreover, because of the stipulation between said defendants Ruffing and Dorothy L. Kliks, the legal title held by said Dorothy L. Kliks to said premises should be declared to be subject to said judgment of defendant Ruffing.
Defendant B.A. Kliks contends that his mortgage is a purchase money mortgage. We cannot concur in this contention. To constitute a purchase money mortgage the money must have been loaned with the express purpose and intention that it should be used in paying the purchase price of the land. If the purchaser of land is already indebted to the vendor for the price of the same, and then borrows money from a third person for the purpose of discharging this debt, and gives the latter a mortgage on the land, this mortgage is not entitled to the standing of a purchase money mortgage. As we understand the record in this case, Day 
Company was indebted to the West Coast National Bank upon a contract to purchase the property in question. Defendant B.A. Kliks loaned Day  Company $10,000 to pay its indebtedness. There is no testimony in the record to the effect that when the contract to purchase was executed by Day  Company a purchase money mortgage was within the contemplation of the parties:Paget v. Peters, 133 Or. 608 (286 P. 983, 289 P. 1119). We find nothing in the record to support the contention that the mortgage of B.A. Kliks has been paid or was merged in the deed to Dorothy L. Kliks. As to the alleged waivers of liens, the record discloses that the same were without consideration. *Page 616 
The statute prescribes that the land upon which any building or other improvement shall be constructed together with a convenient space about the same, or so much as may be required for the convenient use and occupation thereof (to be determined by the judgment of the circuit court at the time of the foreclosure of such lien), shall also be subject to the liens created by such statute.
The record discloses testimony of one witness that one acre of land is necessary for the convenient use of each building in suit. Another witness testified that five acres are necessary, but nowhere in the record is there such a description with reference to the respective sites of the buildings, either by metes and bounds or otherwise, as to enable the circuit court or this court to decree the sale on foreclosure of the specific plot of ground necessary for the convenient use of each building respectively. We would suggest that these descriptions be supplied in order that certainty may be assured.
This cause is reversed and remanded for such further proceedings as may be proper not inconsistent herewith. It is further ordered that defendants B.A. Kliks and John Ruffing, respectively, be decreed to be entitled to liens upon the property in suit for their respective costs and disbursements upon appeal, said liens for costs and disbursements on appeal to have the same respective priorities in respect to the other liens thereon that the mortgage and judgment liens respectively of said Kliks and Ruffing shall have upon final determination of this suit. It is further ordered that no other party hereto shall be awarded costs or disbursements upon this appeal.
BEAN, C.J., RAND and ROSSMAN, JJ., concur. *Page 617